Name: Commission Regulation (EC) No 505/98 of 3 March 1998 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: Europe;  animal product;  marketing;  executive power and public service
 Date Published: nan

 Avis juridique important|31998R0505Commission Regulation (EC) No 505/98 of 3 March 1998 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 063 , 04/03/1998 P. 0016 - 0017COMMISSION REGULATION (EC) No 505/98 of 3 March 1998 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1), as last amended by Regulation (EC) No 818/96 (2), and in particular Articles 10(3) and 20(1) thereof,Whereas Commission Regulation (EEC) No 1274/91 (3), as last amended by Regulation (EC) No 1511/96 (4), lays down the necessary provisions for the implementation of marketing standards in the egg sector;Whereas the frequency of collection of eggs might be reduced from those producers who are in a position to provide guarantees of maintaining the temperature at which eggs are kept at the farm below 14 °C; whereas this derogation should be limited to those Member States where because of low production and population densities high collections and distribution costs are the rule and which record low average temperatures; whereas these conditions are fulfilled for Finland and Sweden only; whereas this measure should be applied as from 1 January 1998 in order to provide for a smooth transition to the application of common egg standards in Sweden which had been postponed until that date in accordance with Article 149(1) of the Act of Accession by Commission Regulation (EC) No 2059/96 (5);Whereas in order to ensure better monitoring of the sales of eggs from non-caged hens it is necessary to provide for additional detailed records on the turn-over of these eggs at the stage of collectors and wholesalers;Whereas it is appropriate to authorise Member States to delegate supervision of the correct labelling of eggs according to the type of farming used to bodies which are independent of producers;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1274/91 is hereby amended as follows:1. in article 1(1), the following subparagraph is added:'However, in Finland and Sweden delivery or collection from producers to packing centres or to the industry may take place once a week only in those cases where the temperature at which eggs are kept at the farm is artificially maintained below 14 °C.`;2. Article 18 is amended as follows:- in paragraph 2 the following phrase is added to the second subparagraph:'Such records shall be kept on-farm for at least six months after the flock has been disposed of.`,- the following paragraph 6a is inserted:'6a. Collectors and wholesalers are required to maintain records on purchases and sales transactions and stock records for eggs referred to in paragraph 1 (a), (b), (c) and (d).Collectors shall be able to show for these eggs:(a) dates and quantities of collections;(b) the names and addresses of the producers;(c) dates and quantities of deliveries to the relevant packing stations.Wholesalers (including dealers who do not physically handle eggs) shall be able to show for these eggs:(a) dates and quantities of both purchases and sales(b) names and addresses of the suppliers/purchasersIn addition, those wholesalers who physically handle these eggs shall keep a weekly record of physical stock.Instead of keeping specific records on purchases and sales transactions, collectors and wholesalers may keep files of invoices or delivery notes marked as indicated in paragraph 1.`,- paragraph 7a is replaced by the following:'7a. The provisions of paragraph 2 to 6a do not apply when the term referred to in paragraph 1(e) is used.`;3. the following Article 18b is inserted:'Article 18bSupervision of the indications of the type of farming used as referred to in Article 18(1), including indications regarding the particular characteristics of the respective type of farming, may be delegated to bodies designated by the Member States which provide the necessary independence vis-Ã -vis the producers concerned and which shall comply with the criteria set out in European Norm No En/45011 in force.These bodies shall be licensed and supervised by the competent authorities of the Member State concerned.`Article 2 This Regulation shall enter into force on 1 May 1998.However Article 1(1) shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 6. 7. 1990, p. 5.(2) OJ L 111, 4. 5. 1996, p. 1.(3) OJ L 121, 16. 5. 1991, p. 11.(4) OJ L 189, 30. 7. 1996, p. 91.(5) OJ L 276, 29. 10. 1996, p. 11.